Citation Nr: 1703164	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating for depressive disorder higher than 30 percent prior to July 6, 2010, and higher than 50 percent thereafter.

2.  Entitlement to an initial rating higher than 10 percent for right knee anterior cruciate ligament deficiency and lateral meniscus tear (right knee disability).

3.  Entitlement to an initial rating higher than 10 percent for left knee anterior cruciate ligament deficiency and lateral meniscus tear (left knee disability).

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 13, 2012.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from September 2003 to January 2004 and from October 2006 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2008, the RO granted service connection for left and right knee disabilities and assigned each a 10 percent rating.  The RO also granted service connection for depressive disorder and assigned a 30 percent rating.  All ratings were effective from March 2, 2008.  In November 2008, the RO denied service connection for a low back disability.  In February 2009, the RO denied service connection for a bilateral shoulder disability.

In October 2013, the RO granted a 50 percent rating for depressive disorder effective from February 13, 2012.  In October 2015, the Board remanded the Veteran's claims for additional development.  In a May 2016 rating decision, that 50 percent rating was made effective from July 6, 2010.  The May 2016 rating decision also granted service connection for a left shoulder disability, and therefore only the right shoulder remains on appeal.

The issues of entitlement to an initial rating higher than 10 percent for a right knee disability, an initial rating higher than 10 percent for a left knee disability, and a TDIU prior to February 13, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Prior to July 6, 2010, depressive disorder was manifested by panic attacks once per week, anxious mood, and occasional decrease in work efficiency; from July 6, 2010, it was manifested by psychomotor abnormalities, speech abnormalities, impaired thought process, and partial hospitalizations.

2.  Lumbar muscle spasm, a bulging disc at L5-S1, and a paracentral disc herniation at L3-L4 are etiologically related to service.

3.  The Veteran does not have a current right shoulder disability.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2010, the criteria for an initial rating higher than 30 percent for depressive disorder have not been met; from July 6, 2010, the criteria for a 70 percent rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for service connection for Lumbar muscle spasm, a bulging disc at L5-S1, and a paracentral disc herniation at L3-L4 have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's depressive disorder is rated under Diagnostic Code (DC) 9434.  He is assigned a 30 percent rating prior to July 6, 2010, and a 50 percent rating thereafter.

DC 9434 is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under this formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.

The criteria listed in the General Rating Formula for Mental Disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

The rating is to be assigned not solely on the presence or absence of particular symptoms, but rather the frequency, severity, and duration of such symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

In this case, a rating higher than 30 percent is not warranted prior to July 6, 2010.  VA treatment records from April 2008 show the Veteran reported difficulties concentrating and having anger outbursts, and his wife reported that he had poor patience with their kids.  Nevertheless, examination revealed adequate hygiene, spontaneous speech, a euthymic mood, expressive affect, and logical thought processes.  No perceptual abnormality was present, and the Veteran denied any suicidal or homicidal ideation.

An April 2008 VA examination noted similar findings.  No panic attacks or obsessive behavior was present.  The examiner indicated that the Veteran's symptoms resulted in an occasional decrease in work efficiency with intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily, consistent with the 30 percent rating.

In February 2009, the Veteran reported three panic episodes in the last month.  His mood was anxious and he had superficial insight, but no other significant abnormalities were noted on examination.  In March 2009, the Veteran engaged in group therapy, and he was noted to be relaxed, interested in the subject matter, and able to relate well to other group members.  VA records from March 2010 again noted an anxious mood and panic attacks, but speech, psychomotor activity, concentration, hygiene, and thought processes were all normal.

The assigned 30 percent rating for this period contemplates panic attacks up to once per week, as well as anxious or depressed mood.  The April 2008 VA examiner's assessment of the Veteran's overall level of impairment is also consistent with the assigned 30 percent rating.  A higher 50 percent rating is not warranted, as the Veteran's depressive disorder during this period was not manifested by panic attacks more than once per week, long-term memory impairment, circumstantial speech, impaired judgment, or other symptoms of sufficient frequency, severity, or duration to equate to an overall level of impairment consistent with such a rating.

From July 6, 2010, however, a 70 percent rating is warranted.  During a VA examination on that date, the Veteran reported panic attacks up to four times per week.  On examination, he exhibited restless behavior.  His mood was anxious and his affect was constricted.  In September 2010, he reported avoidant behavior in anticipation of panic attacks.  Additional records from May 2011 show the Veteran as unmotivated and isolated.  Social Security Administration (SSA) records from September 2011 indicate the Veteran was depressed, had moderate psychomotor retardation, and diminished judgment and insight.

Private treatment records show the Veteran was "partially" hospitalized in October 2011 for his depression.  VA records from November 2011 show the Veteran reported feeling quite depressed and irritable, and described perceiving people in his room at night.  In January 2012, he was again partially hospitalized for depression.  In February 2012, he expressed some hopelessness and described hearing his name being called.  During an October 2012 VA examination, the Veteran cried frequently during the interview.  His mood and affect were depressed, and his attention was impaired.  He described having passive thoughts of death, and feeling a presence in his room.

VA records dated February 2014 show the Veteran reported intense obsessions and extreme anxiety about his health and body.  On examination, his thought process was circumstantial, tangential, and perseverative, and his speech was hyperverbal.  Additional records from March 2014 noted restless behavior, distractibility, and pressured and impoverished speech.  Thought content was blocking and perseverative, and thought content included obsessions and ideas of reference.  In May 2014, he appeared disheveled.  In June 2014, his wife reported an inability to have flexible thinking and preferring social isolation.  On examination, he was distractible and easily startled.  His mood was severely anxious, and his thought content continued to include obsessions and ideas of reference.

In September 2014, examination revealed restless behavior with extreme hand sweating, and pressured and impoverished speech.  The Veteran remained distractible, easily startled, and hyperaroused.  In November 2014, his wife reported that he could not help with their children, and had no patience for "screams or disobedience."  His thought processes were perseverative and the content included feelings of guilt.  In January 2015, the Veteran continued to report obsessive thinking about his health.  On examination, he was restless, depressed, and expressed obsessive thoughts and ideas of reference.  Speech was pressured and impoverished.  Similar findings were recorded in March 2015.

In June 2015, the Veteran presented as anxious.  He persevered in negative thinking patterns, and would lose track of the conversation.  An August 2015 report from his in-home caregiver indicated that he was depressed all the time and experienced recurrent panic episodes.  In October 2015, the Veteran manifested a panic episode during his treatment session.  He also demonstrated tics on examination, along with pressured speech and distractibility.  His thought processes were circumstantial and blocking, and content included feelings of helplessness and dependence.

In sum, the evidence demonstrates a significant worsening of the Veteran's depressive disorder during the appeal period, when it was manifested by impaired thought processes and distractibility, obsessional thoughts, restless behavior with psychomotor abnormalities, frequent panic attacks, and an overall inability to maintain his family relationships.  He also received inpatient treatment twice during this period.  These symptoms are of sufficient frequency, severity, and duration to approximate a 70 percent level of impairment under DC 9434.

A higher 100 percent rating is not warranted however, as the Veteran's depressive disorder during this period was not manifested by persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, severe memory loss, a persistent danger of hurting himself or others, or other symptoms of sufficient frequency, severity, or duration to equate to an overall level of impairment consistent with a total disability rating.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his depressive disorder results in any symptoms not contemplated by the rating schedule.  That is, his panic attacks, impaired thought processes, psychomotor abnormalities, and mood disturbances are all encompassed under the General Rating Formula for Mental Disorders, which, as noted above, is inherently broad in the range of symptoms to be considered.  Therefore, no further discussion of an extraschedular rating is required.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

A.  Low Back Disability

With respect to element (1), a current disability, an August 2008 VA examination diagnosed lumbar spasm, a bulging disc at L5-S1, and a paracentral disc herniation at L3-L4.  These diagnoses were reiterated in a March 2016 VA opinion.  Therefore, element (1) has been satisfied.

With respect to element (2), an in-service incurrence, the Veteran has reported to the VA examiner and his post-service treatment providers that he injured his back from a fall that occurred during his period of active service.  A September 2013 statement from J.A.H.M., who served with the Veteran, corroborates his account of a back injury in service.

Notably, service treatment records are negative for any complaints, treatment, or diagnoses related to a back injury during service.  However, as noted in the Board's October 2015 decision, the Veteran's records confirm he served in a "designated imminent danger pay area," indicative of service in combat in a Gulf War zone.  See October 2015 Board Decision at 6.  As such, VA shall accept as sufficient proof of service connection satisfactory lay evidence of service incurrence of an injury, if consistent with the circumstances, conditions, and hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Therefore, notwithstanding the absence of any low back findings in the Veteran's service treatment records, his statements regarding a back injury in service, corroborated by his fellow serviceman, satisfies element (2) of service connection.

With respect to element (3), a link between the current condition and service, a March 2016 VA examiner opined that the diagnosed conditions were at least as likely as not related to service as they were clearly diagnosed in August 2008, within one year of his release from active service.

There is no other competent opinion to refute this conclusion or assert an alternate etiology for the diagnosed back disabilities.  Therefore, element (3) of service connection has also been satisfied, and service connection for the low back disabilities of lumbar spasm, a bulging disc at L5-S1, and a paracentral disc herniation at L3-L4 is appropriate.

B.  Right Shoulder

With respect to element (1) of service connection, a current disability, a March 2016 VA examination was benign.  The Veteran demonstrated normal range of motion, without pain or crepitus.  Strength was also normal.  Hawkins, empty-can, and other tests were negative.  The examiner stated that there was no evidence of a right shoulder condition.

A review of the Veteran's available treatment records is also negative for any complaints, treatment, or diagnoses of a right shoulder condition in the time since March 2008 when the Veteran was discharged from active service.  The Veteran himself has not specifically asserted that he has a right shoulder disability or any related symptoms beyond his bare claim for service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As a current right shoulder disability has not been established, service connection is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in letters dated August 2008, December 2008, and January 2009.  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating his depressive disorder; and provide opinions regarding the nature and etiology of his low back and right shoulder conditions.  VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions). 


ORDER

An initial rating higher than 30 percent for depressive disorder prior to July 6, 2010, is denied.  An initial 70 percent rating from July 6, 2010, is granted.

Service connection for lumbar spasm, a bulging disc at L5-S1, and a paracentral disc herniation at L3-L4, is granted.

Service connection for a right shoulder disability is denied.


REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining issues on appeal.

With respect to the Veteran's claims for higher initial ratings for his knees, he was last afforded a VA examination in October 2012.  VA treatment records generated since that time include some findings related to the knees, but are not sufficient to accurately assess the Veteran's knee conditions under the applicable rating criteria, and generally only cover the period up to September 2014.  A March 2016 MRI showed the Veteran's left knee ligament reconstruction graft appeared torn.  In order to obtain an accurate assessment of the Veteran's service-connected knee disabilities, a new VA examination should be provided.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With respect to whether a TDIU is warranted prior to February 13, 2012, the Board notes that while service connection has been granted for a low back disability, the assignment of a rating and effective date for that condition must be addressed by the AOJ in the first instance.  The higher 70 percent rating for depressive disorder from July 6, 2010, must also be implemented.  These assignment and implementation of these ratings must be completed before the issue of a TDIU prior to February 13, 2012, can be adjudicated on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left and right knee disabilities.  The claims file should be made available to the examiner, who should indicate in the examination report that the file was reviewed.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all symptoms associated with the left and right knees.

That examination should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing, as well as the necessary findings to evaluate functional loss during flare-ups.  If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also assess whether any recurrent subluxation or lateral instability is present, and if so, whether it is slight, moderate, or severe.

2.  After completion of the requested development, and implementation of the grant of service connection for a lumbar spine disability and grant of a 70 percent initial rating for depressive disorder from July 6, 2010, readjudicate the Veteran's claims for increased initial ratings for left and right knee disabilities, and entitlement to a TDIU prior to February 13, 2012.  If any claim is not granted to the Veteran's satisfaction, provide him with a  supplemental statement of the case (SSOC) and allow him an appropriate time to respond before returning the matter to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


